Name: Council Regulation (EEC) No 1959/87 of 2 July 1987 fixing for the 1987/88 marketing year, the monthly increases in the activating threshold price, the guide price and the minimum price for peas and field beans
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 3 . 7 . 87 Official Journal of the European Communities No L 184 / 5 COUNCIL REGULATION (EEC) No 1959/ 87 of 2 July 1987 fixing for the 1987 / 88 marketing year, the monthly increases in the activating threshold price , the guide price and the minimum price for peas and field beans HAS ADOPTED THIS REGULATION: Article 1 1 . For the 1987 / 88 marketing year , the amount of the monthly increases in the guide price and the minimum price for peas and field beans shall be fixed at 0,18 ECU per 100 kilograms . 2 . The increases referred to in paragraph 1 shall be applied for eight months . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 1431 / 82 of 18 May 1982 laying down special measures for peas , field beans and sweet lupins ( J ), as last amended by Regulation (EEC) No 3127 / 86 ( 2 ), and in particular Article 2a thereof, Having regard to the proposal from the Commission ( 3 ), Whereas , pursuant to Article 2a of Regulation (EEC ) No 1431 / 82 , the amounts by which the activating threshold price , the guide price and the minimum price for peas and field beans respectively are increased each month as from the beginning of the third month of the marketing year should be fixed and the number ofmonths during which these increases are applied should be determined for the 1987 / 88 marketing year ; Whereas these increases , equal for each of the months , must be fixed bearing in mind the average storage costs and the level of interest rates recorded in the Community ; whereas the average storage costs should be established on the basis of the cost of warehousing in appropriate premises and the handling costs necessary for proper preservation ; whereas interest may be calculated on the basis of the rate considered as normal for the regions of production , Article 2 1 . For the 1987 / 88 marketing year , the amount of the monthly increases in the activating threshold price of peas and field beans shall be fixed at 0,40 ECU per 100 kilograms . 2 . The increases referred to in paragraph 1 shall be applied for eight months . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply as from 1 July 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1987 . For the Council The President K. E. TYGESEN (!) OJ No L 162 , 12 . 6 . 1982 , p. 28 . ( 2 ) OJ No L 292 , 16 . 10 . 1986 , p. 1 . ( 3 ) OJ No C 89 , 3 . 4 . 1987 , p. 35 .